Citation Nr: 1721499	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hip disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right wrist disability. 

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist disability.

6.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hand disability.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sinus disability.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for foot fungus.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pseudofolliculitis barbae (PFB).

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	A. Brooke Thomas, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served in the U.S. Army National Guard on active duty for training (ACDUTRA) from August 1985 to February 1986 and on active duty from January 2004 to March 2005, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in March 2015.

The Veteran requested a hearing before the Board on his May 2013 and December 2014 VA Form 9s.  However, in a subsequent communication received from his attorney in January 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the psychiatric disability issue certified to the Board was whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding this reopened issue to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Accordingly, the reopened issue should be recharacterized as such on remand.

The issues of service connection for the left hip, right wrist, left wrist, left hand, sinuses, an acquired psychiatric disorder, and the low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In a rating decision dated in December 2010, the RO denied the Veteran's claim for service connection for hearing loss on the basis that there was no evidence of hearing loss for VA purposes; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence received since the December 2010 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

3.  In a rating decision dated in December 2010, the RO denied the Veteran's claim for service connection for tinnitus on the basis that there was no evidence of tinnitus; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

4.  Evidence received since the December 2010 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  In a rating decision dated in December 2010, the RO denied service connection for a left hip disability on the basis that there was no evidence of a current left hip disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

6.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disability.

7.  In a rating decision dated in December 2010, the RO denied service connection for a right wrist disability on the basis that there was no evidence of a current right wrist disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

8.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist disability.

9.  In a rating decision dated in December 2010, the RO denied service connection for a left wrist disability on the basis that there was no evidence of a current left wrist disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

10.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disability.

11.  In a rating decision dated in December 2010, the RO denied service connection for a left hand disability on the basis that there was no evidence of a current left hand disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

12.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hand disability.

13.  In a rating decision dated in December 2010, the RO denied service connection for a sinus disability on the basis that there was no evidence of a current sinus disability; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

14.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disability.

15.  In a rating decision dated in December 2010, the RO denied the Veteran's claim for service connection for foot fungus on the basis that the Veteran's foot fungus pre-existed service and was not permanently worsened therein; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

16.  Evidence received since the December 2010 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for foot fungus.

17.  In a rating decision dated in December 2010, the RO denied the Veteran's claim for service connection for PFB on the basis that the Veteran's PFB pre-existed service and was not permanently worsened therein; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

18.  Evidence received since the December 2010 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PFB.

19.  In a rating decision dated in December 2010, the RO denied service connection for PTSD on the basis that there was no evidence of a current diagnosis of PTSD; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

20.  Evidence submitted subsequent to the December 2010 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2010 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The December 2010 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The December 2010 rating decision denying service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left hip disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The December 2010 rating decision denying service connection for a right wrist disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

8.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right wrist disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

9.  The December 2010 rating decision denying service connection for a left wrist disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

10.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left wrist disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The December 2010 rating decision denying service connection for a left hand disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

12.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left hand disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

13.  The December 2010 rating decision denying service connection for a sinus disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

14.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a sinus disability has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

15.  The December 2010 rating decision denying service connection for foot fungus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

16.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for foot fungus has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

17.  The December 2010 rating decision denying service connection for PFB is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

18.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PFB has not been submitted; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

19.  The December 2010 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

20.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

II. Merits of the Claims

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, 9 Vet. App. at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The credibility of the newly submitted evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Hearing Loss and Tinnitus

The Veteran's claims for service connection for hearing loss and tinnitus were denied in a December 2010 rating decision. The RO determined that the Veteran did not have hearing loss for VA purposes under 38 C.F.R. § 3.385 or a diagnosis of tinnitus.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The December 2010 decision thereby became final.  

The previous denial of service connection was premised on findings that there was no evidence of a current disability.  Thus, for evidence to be material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran now has hearing loss for VA purposes or tinnitus.  The Veteran has submitted no such evidence.  

The only evidence the Veteran has submitted since the last final denial in December 2010 are private treatment records.  None of these records address his hearing or any other audiological disability.  Moreover, he has not provided any statements of worsening symptoms that could suggest a current disability.  He simply did not provide any new evidence relating to these claims at all.  The additional treatment records are new, in that they were not of record at the time of the December 2010 denial, but they are not material as they do not address the Veteran's claimed audiological disorders at all.  

Accordingly, the Board finds that the evidence received since the December 2010 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating these claims.  The petitions to reopen the Veteran's claims for service connection for hearing loss and tinnitus are denied.

Left Hip, Bilateral Wrists, Left Hand

Service connection for a left hip disability, a right wrist disability, a left wrist disability, and a left hand disability was previously denied in a December 2010 rating decision.  The RO determined that there was no evidence of a current diagnosis for any of these claimed disabilities.  The Veteran did not appeal this decision or submit new evidence within one year of the denials.  The December 2010 decision thereby became final.  

Subsequent to the December 2010 rating decision, the Veteran submitted private treatment records including a March 2017 record indicating that he had complaints of bilateral wrist and hand pain and left hip/lower extremity symptoms that he attributed to his low back disability.  Although it is not clear that he was provided a specific diagnosis in response to these complaints, the Board must find his complaints credible at this juncture.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This evidence of possible diagnoses of left hip, bilateral wrist, and left hand disorders satisfies the low threshold requirement for new and material evidence and these claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Sinus

Service connection for a sinus disability was previously denied in a December 2010 rating decision.  The RO determined that there was no evidence of a current diagnosis for the sinuses.  The Veteran did not appeal this decision or submit new evidence within one year of the denials.  The December 2010 decision thereby became final.  

Subsequent to the December 2010 rating decision, the Veteran submitted new VA treatment records including a May 2011 Problem List that noted a diagnosis of chronic sinusitis.  This evidence of an apparent diagnosis of sinusitis satisfies the low threshold requirement for new and material evidence and this claim is reopened.  See Shade, supra.  

Foot Fungus and PFB

The Veteran's claims for service connection for foot fungus and PFB were denied in a December 2010 rating decision. The RO determined that foot fungus and PFB pre-existed active duty and did not undergo a permanent worsening during his active duty.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The December 2010 decision thereby became final.  

The previous denial of service connection was premised on findings that there was no evidence of a permanent worsening of foot fungus or PFB, or otherwise linking these current disorders to service.  Thus, for evidence to be material in this matter, (i.e., relating to unestablished facts necessary to substantiate the claim, and raising a reasonable possibility of substantiating the claim), it would have to show that the Veteran has experienced a worsening of his foot fungus and PFB symptoms or otherwise linking any current foot fungus or PFB to service.  The Veteran has submitted no such evidence.  

The only evidence the Veteran has submitted since the last final denial in December 2010 are private and VA treatment records.  None of these records address foot fungus or PTSD.  Moreover, he has not provided any statements of symptoms that could suggest a permanent in-service worsening.  He simply did not provide any new evidence relating to these claims at all.  The additional treatment records are new, in that they were not of record at the time of the December 2010 denial, but they are not material as they do not address the Veteran's claimed skin disorders at all.  

Accordingly, the Board finds that the evidence received since the December 2010 rating decision, while not previously considered, does not raise a reasonable possibility of substantiating these claims.  The petitions to reopen the Veteran's claims for service connection for foot fungus and PFB are denied.

PTSD

Service connection for PTSD was previously denied in a December 2010 rating decision.  The RO determined that there was no evidence of a current diagnosis of PTSD and found that the diagnoses of PTSD in the VA treatment records were not probative as the Veteran had only been seen once for mental health.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The December 2010 decision thereby became final.  

Subsequent to the December 2010 rating decision, the Veteran submitted more recent VA treatment records showing ongoing mental health treatment, including participation in a PTSD group, until at least May 2011.  This evidence of a possible diagnosis of PTSD satisfies the low threshold requirement for new and material evidence and this claim is reopened.  See Shade, supra.  






ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has not been received, the application to reopen is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has not been received, the application to reopen is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left hip disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right wrist disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left wrist disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left hand disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a sinus disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for foot fungus has not been received, the application to reopen is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for PFB has not been received, the application to reopen is denied.

As new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD has been received, the application to reopen is granted.


REMAND

With regard to the low back claim and reopened left hip, bilateral wrist, left hand, sinus, and psychiatric claims, the Board finds that new VA examinations and opinions are necessary for each of these claims.  

With regard to the low back claim, the July 2010 VA examination and September 2010 addendum opinion relied on normal March 2005 lumbar spine x-rays to provide a negative opinion.  However, the examiner failed to explain whether the Veteran's current low back disability could have begun in service notwithstanding the lack of x-ray evidence of arthritis at the time of separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the left hip claim, a June 2009 VA treatment record noted "Back Pain.  ? Trochanteric bursitis secondary in left hip."  In light of this suggestion of a possible link between the Veteran's left hip and low back complaints and the remand of the low back claim, the Board finds an opinion must also be obtained on the etiology of the left hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the bilateral wrist and left hand claims, as noted above, a March 2017 private treatment record suggests the possibility of a link between these claimed disabilities and his low back disability.  Additionally, service treatment records note complaints of bilateral wrist and left hand pain.  These claims must also be remanded for a VA examination and opinion to determine the etiology of these disabilities.  See id.

With regard to the sinus claim, the prior VA examination report did not opine on the etiology of a sinus condition as the examiner did not find that the Veteran had a sinus condition.  In light of the new evidence showing a diagnosis of chronic sinusitis, this claim must be remanded for a new opinion on the etiology of this diagnosis.  See id.

Finally, with regard to the psychiatric claim, the Veteran was afforded a VA examination in September 2012.  The examiner concluded that he did not have any psychiatric diagnoses and, therefore, failed to give an opinion.  In light of the time since that VA examination and the dynamic nature of psychiatric symptoms and disorders, the Board finds that a new VA examination and opinion is warranted.  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the eyes from the Biloxi VAMC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claimed disabilities on appeal.  The Board is particularly interested in records from Dr. Trent relating to his lumbar spine disability.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed low back, left hip, bilateral wrist, left hand, and sinus disabilities.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to the low back claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disability had its onset in active service or was otherwise etiologically related to active service.  The examiner should specifically comment on the June 1999 and February 2005 determinations that the Veteran suffered back injuries in the line of duty.

With regard to the left hip claim, the examiner should identify all current left hip diagnoses, including any that may have resolved during the appeals period (February 2012 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated by his low back disability.  The examiner should specifically address the June 2009 VA treatment record trochanteric bursitis.

With regard to the bilateral wrist and left hand claims, the examiner should identify all current left or right wrist and left hand diagnoses, including any that may have resolved during the appeals period (February 2012 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service.  The examiner should specifically address the service treatment records noting a fall resulting in hyperextension of the hand/wrist.

With regard to the sinus claim, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic sinusitis had its onset in service or was otherwise etiologically related to active service.  The examiner should specifically address the multiple complaints of upper respiratory infections on active duty.

Rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination with an appropriate examiner (VA psychiatrist or psychologist or contract equivalent) to address the nature and etiology of his claimed psychiatric disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report should reflect that the claims file was reviewed.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process (February 2012 to the present).  The examiner must specifically address the multiple VA diagnoses of PTSD and the seemingly sufficient number of symptoms to support such a diagnosis.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disorder began in service, was caused by active service, or is otherwise related to active service to include his service in Iraq and Kuwait.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


